Exhibit 10.1

EXECUTION COPY

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is effective as of
February 18, 2020 (the “Effective Date”) and is between Argo Group International
Holdings, Ltd. (the “Company” and, together with its subsidiaries and
affiliates, “Argo Group”), and Kevin J. Rehnberg (“Executive”).

RECITALS:

WHEREAS, Argo Group is an international underwriter of specialty insurance and
reinsurance products in areas of the property and casualty market; and

WHEREAS, Argo Group offers a comprehensive line of products and services
designed to meet the unique coverage and claims-handling needs of its clients;
and

WHEREAS, Executive is currently employed as the President and Chief Executive
Officer of the Company; and

WHEREAS, the Company desires to continue to employ Executive as the President
and Chief Executive Officer of the Company; and

WHEREAS, Executive desires to accept such continued employment as the President
and Chief Executive Officer of the Company; and

WHEREAS, Executive entered into an employment agreement with Argo Group US,
Inc., a subsidiary of the Company, dated January 1, 2019 (the “Original
Agreement”); and

WHEREAS, this Agreement shall supersede the Original Agreement;

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
set forth, the parties hereby agree as follows:

 

1.

Employment Period. The period of employment of Executive by the Company under
this Agreement (the “Employment Period”) shall be deemed to have commenced on
the Effective Date and shall continue until February 18, 2023 (the “End Date”).
Unless earlier terminated in accordance with Section 6 hereof, the Employment
Period shall terminate on the End Date.

 

2.

Duties. Executive agrees to serve the Company in the position of President and
Chief Executive Officer and to perform diligently and to the best of his
abilities the duties and services pertaining to such office. During the
Employment Period, Executive shall perform the duties and services that the
Company’s Board of Directors (the “Board”) assigns or delegates to him from time
to time. Executive’s employment shall also be subject to the policies maintained
and established by the Company, if any, as the same may be amended from time to
time. Executive acknowledges and agrees that Executive owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
Argo Group and further agrees not to engage or participate in any act that will
or is reasonably likely to injure the business, interests, or reputation of Argo
Group. In keeping with these duties, Executive shall make full disclosure to the
Board of all business opportunities pertaining to the business of Argo Group and
should not appropriate for Executive’s own benefit business opportunities that
fall within the scope of the businesses conducted by Argo Group. Executive may
participate in charitable activities and personal investment activities to a
reasonable extent, and Executive may serve as a director of business
organizations as approved by the Board, so long as such activities and
directorships do not interfere with the performance of Executive’s duties and
responsibilities hereunder. Executive shall travel to such extent as may be
reasonably required in connection with the performance of his duties.

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.

Compensation.

 

  (a)

Base Salary. The Company shall pay to Executive an annual salary of $975,000
(the “Base Salary”), less all applicable legal deductions and/or withholding.
The Base Salary shall be payable in accordance with the Company’s policies or
practices in effect from time to time, but in any event no less frequently than
monthly. The Base Salary shall be reviewed annually by the Human Resources
Committee of the Board (the “Committee”) for possible increase (but not
decrease) and the Committee may, in its sole discretion, choose to increase the
Base Salary during the Employment Period of this Agreement. If the Base Salary
is increased by the Company, such Base Salary shall then constitute the Base
Salary for all purposes of this Agreement.

 

  (b)

Annual Cash Incentive and Long-Term Incentive Awards. In addition to Base
Salary, during the Employment Period, Executive may, in the sole discretion of
the Committee from time to time, be eligible to earn annual cash incentive
awards and long-term incentive awards contingent upon the achievement of
specific objectives as established by the Company. Except as provided in
Section 7, any annual cash incentive award and/or long-term incentive award
shall be paid at the time the Company normally pays such bonuses or awards, and
Executive is only entitled to receive any such annual cash incentive and/or long
term incentive award if Executive is employed by Company at the payment date.

 

  (c)

Benefits. As additional compensation for Executive, the Company shall provide or
maintain for employee medical, welfare and health insurance benefit plans on the
same terms and conditions as are made available to all employees of the Company
generally, subject to the terms and conditions of such plans as in effect from
time to time.

 

4.

Vacation. Executive shall be entitled to a reasonable vacation(s) during each
year of his employment under this Agreement pursuant to the Company’s Paid Time
Off policy as in effect from time to time.

 

5.

Reimbursement For Expenses. The Company shall reimburse Executive for all
reasonable and necessary business expenses incurred by him in the performance of
his duties during the Employment Period, provided that such expense is submitted
in accordance with the Company’s policies and procedures as in effect from time
to time. To obtain an expense reimbursement, Executive shall be subject to and
follow the Company’s policies and procedures relating to business expenses and
expense reimbursement, as amended from time to time; provided, however, that in
no event shall expenses eligible for reimbursement be reimbursed later than
December 31 of the year following the calendar year in which Executive incurred
the related expense. Any reimbursement in one calendar year may not affect the
amount that may be reimbursed in any other calendar year and a right to
reimbursement may not be exchanged or liquidated for another benefit or payment.

 

6.

Termination of Agreement.

 

  (a)

Death. This Agreement shall automatically terminate upon the death of Executive.

 

  (b)

Disability. If, as a result of Executive’s incapacity due to physical or mental
illness, Executive shall have been substantially unable, either with or without
reasonable accommodation, to perform his duties hereunder for an entire period
of six (6) consecutive months, and within thirty (30) days after written notice
of termination is given after such six (6) month period, Executive shall not
have returned to the substantial performance of his duties on a full-time basis
(“Disability”), the Company shall have the right to terminate Executive’s
employment hereunder for Disability, and such termination in and of itself shall
not be, nor shall it be deemed to be, a breach of this Agreement. Any dispute
between Executive and the Company regarding whether Executive has a Disability
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint a physician
and those two physicians shall select a third

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

  who shall make such determination in writing. The determination of Disability
made in writing to the Company and Executive shall be final and conclusive for
all purposes of the Agreement. Executive acknowledges and agrees that a request
by the Company for such a determination shall not be considered as evidence that
the Company regarded Executive as having a Disability.

 

  (c)

Termination by the Company for Cause. The Company may immediately terminate this
Agreement and Executive’s employment with the Company upon written notice to
Executive at any time for Cause in accordance with the procedures provided
below.

 

  (d)

For purposes of this Agreement, “Cause” shall mean:

 

  (i)

Executive materially and willfully breaches any provision of this Agreement and
such breach has not been cured (if curable) within thirty (30) days after the
Company provides notice of the breach to Executive; provided, however, if the
act or omission that is the subject of such notice is substantially similar to
an act or omission with respect to which Executive has previously received
notice and an opportunity to cure, then no additional notice is required and
this Agreement may be terminated immediately upon the Company’s election and
written notice to Executive;

 

  (ii)

Executive has committed any dishonest or disloyal act, or has engaged in gross
misconduct or gross negligence that has an adverse effect on the operations or
financial condition of the Company or Argo Group;

 

  (iii)

the entry of a plea of guilty or nolo contendere to, or judgment entered after
trial finding Executive guilty of, any felony or crime of moral turpitude;

 

  (iv)

Executive has engaged in conduct that violates Argo Group’s written policies and
procedures (including, but not limited to, Argo Group’s Code of Conduct &
Business Ethics) or is materially detrimental to the reputation, character or
standing of, or otherwise is injurious to Argo Group, monetarily or otherwise;
or

 

  (v)

without limiting the generality of Section 6(d)(i), Executive breaches, or takes
any material step which, in the good faith reasonable judgment of the Board, is
likely to result in the breach of, any of the provisions of Sections 8 or 9.

Executive shall not be terminated for Cause (other than termination for a Cause
event described in clause (iii) above) prior to being provided with a reasonable
opportunity to be heard before the Board (with his counsel present if he so
elects). No act or failure to act, on Executive’s part, shall be considered
“willful” unless done or omitted to be done, by Executive, with knowledge and
intent; provided that any unlawful act may not be considered in the Company’s
best interest.

 

  (e)

Termination By the Company Without Cause. The Company may immediately terminate
this Agreement and Executive’s employment with the Company at any time, and for
any reason.

 

  (f)

Termination by Executive Other than for Good Reason Following a Change in
Control. Executive may terminate this Agreement and Executive’s employment with
the Company at any time, and for any reason, by providing at least thirty
(30) days written notice to the Company; provided that the Company may waive
such notice in its sole discretion.

 

  (g)

Termination by Executive with Good Reason Following a Change in Control.
Executive may, within two (2) years following a Change in Control (as defined in
the Company’s 2019 Omnibus Incentive Plan (the “2019 Incentive Plan”) or any
successor long-term incentive plan) terminate his employment with Good Reason by
delivering written notice to the Company of the grounds for such termination
within ninety (90) days after Executive has actual knowledge or should

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

  reasonably have known of the occurrence, without the written consent of
Executive, of one of the following events (each event being referred to herein
as “Good Reason”):

 

  (i)

(A) any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material adverse
respect with Executive’s position(s), duties, responsibilities or status with
the Company immediately prior to such change, (B) an adverse change in
Executive’s titles or offices with the Company, or (C) any action by the Company
or the Board which materially hinders Executive’s ability to perform his duties
hereunder;

 

  (ii)

a reduction in Executive’s target direct total compensation (including, Base
Salary, target annual cash incentive opportunity, and target long-term incentive
opportunity) when compared to Executive’s target direct total compensation
(including, Base Salary, target annual cash incentive opportunity, and target
long-term incentive opportunity, as applicable) immediately prior to a Change in
Control;

 

  (iii)

the failure of the Company to continue in effect any material employee benefit
plan, compensation plan, welfare benefit plan or fringe benefit plan in which
Executive is participating immediately prior to a Change in Control or the
taking of any action by the Company which would adversely affect Executive’s
participation in or reduce the Executive’s benefits under any such plan, unless
Executive is permitted to participate in other plans providing Executive with
substantially equivalent benefits;

 

  (iv)

the Company’s failure to provide in all material respects the indemnification
set forth in the Company’s Articles of Incorporation, By-Laws, or any other
written agreement between Executive and the Company;

 

  (v)

the failure of the Company to obtain the assumption agreement from any successor
giving rise to a Change in Control (as defined in the 2019 Incentive Plan or any
successor long-term incentive plan); or

 

  (vi)

any other material breach of a provision of this Agreement by the Company.

For purposes of clauses (i) through (vi) above, an isolated, insubstantial and
inadvertent action taken in good faith and which is remedied by the Company
within thirty (30) days after receipt of notice thereof given by Executive shall
not constitute Good Reason. Executive’s right to terminate employment with Good
Reason shall not be affected by Executive’s incapacity due to mental or physical
illness and Executive’s continued employment shall not constitute consent to, or
a waiver of rights with respect to, any event or condition constituting cause.
Notwithstanding anything to the contrary contained herein, in order for
Executive to terminate Executive’s employment with Good Reason under the
prevailing circumstances then constituting Good Reason hereunder, Executive must
terminate Executive’s employment within thirty (30) days following the end of
the Company’s cure period set forth above if the circumstances giving rise to
Good Reason have not been cured.

 

7.

Effect of Termination. Upon the termination of this Agreement, no rights of
Executive which shall have accrued prior to the date of such termination shall
be affected in any way.

 

  (a)

Upon Death or Disability of Executive.

During the Employment Period, if Executive’s employment is terminated due to his
death or Disability, Executive’s estate or Executive, as applicable, shall be
entitled to receive (A) the Base Salary set forth in Section 3 accrued through
the date Executive’s employment is terminated, (B) any amounts owing to
Executive for reimbursement of expenses properly incurred by Executive prior to
the date Executive’s employment is terminated and which are

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

reimbursable in accordance with Section 5, (C) any other vested accrued benefits
of Executive under the plans, programs and arrangements of the Company (items
(A), (B) and (C), collectively, the “Accrued Benefits”), and (D) and any
incentive bonus Fully-Earned through the date of such termination.
“Fully-Earned” shall mean that for purposes of determining whether Executive
shall be entitled to an incentive bonus, that such Executive shall be treated as
if he had been employed through the last date of the regular period for
determining whether or not an incentive bonus is payable in the standard manner
that all such employees are evaluated even though Executive is no longer
employed by the Company, and his eligibility for an incentive bonus, if any,
shall be determined accordingly. Further, from the date of Executive’s
termination through the eighteenth (18) month anniversary thereof, Executive or,
in the event of Executive’s death, Executive’s eligible dependents (including a
surviving spouse), shall be entitled to continued participation in all health
and medical plans or programs in which Executive or such eligible dependents, as
applicable, were participating on the termination date and, subject to
Section 5, the Company agrees to continue paying the same portion of the
premiums for such coverage as the Company paid for Executive or eligible
dependents immediately prior to the termination date.

 

  (b)

By the Company Without Cause; By Executive for Good Reason Following a Change in
Control.

If Executive’s employment with the Company is terminated by the Company without
Cause under Section 6(e) or, within two (2) years following a Change in Control,
by Executive with Good Reason under Section 6(g), and such termination of
employment constitutes a “separation from service” (within the meaning of
Section 409A of the Code and any related regulations or other guidance
promulgated thereunder (“Section 409A”)), and as consideration for Executive’s
continuing obligations under Sections 8 and 9 hereof:

 

  (i)

Executive shall be entitled to receive (A) the Accrued Benefits and (B) any
earned but unpaid annual cash incentive award for the year preceding the year in
which Executive’s employment is terminated;

 

  (ii)

Executive shall be entitled to receive any target annual cash incentive award
for the year in which Executive’s employment is terminated, pro-rated to reflect
Executive’s time of service for such year through Executive’s date of
termination; provided, that, such target annual cash incentive award shall be
paid on the first day of the month coincident with or first following the
sixtieth (60th) day following the date of termination; provided, further, that
if Executive is a “specified employee” (within the meaning of Section 409A of
the Code), payment of such target annual cash incentive award may be subject to
delay in accordance with Section 7(d);

 

  (iii)

All unvested equity awards previously awarded to Executive by the Company shall
remain outstanding, shall continue to vest and shall be paid or settled in
accordance with the terms of the applicable award agreements as if no
termination had occurred and Executive had remained employed by the Company
through the applicable vesting date, with the vesting of any outstanding
performance-based equity awards to be determined based on actual performance
through the end of the applicable performance period. All outstanding, unvested
stock options shall remain exercisable for a period of ninety (90) days
following the last vesting date of the stock option, but not beyond the original
term of the stock option. In the event of Executive’s involuntary termination of
employment without Cause or termination for Good Reason, in each case within two
years following a Change in Control (as defined in the 2019 Incentive Plan or
any successor long-term incentive plan), all outstanding unvested equity awards
shall immediately become vested upon the date of such termination of
employment.    

 

  (iv)

The Company shall pay Executive as severance an amount equal to one (1) times
(or, if a Change in Control has then occurred or is reasonably expected to
occur, two (2) times) the sum of (A) Executive’s Base Salary and (B) Executive’s
target annual cash incentive award for the year in which his employment is
terminated (or, if a target annual cash incentive award has not been established
for Executive for such year as of the date his employment is terminated,
Executive’s target annual cash incentive award for the year prior to the year in
which his employment is terminated), such amount to be paid in

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

  installments over the period of twelve (12) months in accordance with the
Company’s regular payroll practices (“Severance Pay”); provided, however, that
the first such severance payment shall be paid on the first day of the month
coincident with or first following the sixtieth (60th) day following the date of
termination in an amount equal to the severance payments that would have
otherwise been paid during that sixty (60) day period; and provided, further,
that if Executive is a “specified employee” (within the meaning of Section 409A
of the Code) and any such installment payments are scheduled to be paid after
March 15 of the year following termination of employment, the payment of
severance may be further delayed as described in Section 7(d);

 

  (v)

Executive shall be eligible for continuation of health benefits pursuant to
Section 3(d) (subject to compliance with the applicable plan provisions) at the
active employee rate until Executive obtains reasonably equivalent coverage or
for eighteen (18) months from the date of termination, whichever is earlier
(“Severance Benefits”); provided, however, that (A) such benefit continuation
coverage shall be considered part of the benefit continuation coverage which
Executive is entitled to receive under COBRA, and (B) Executive timely elects
COBRA coverage;

 

  (vi)

It shall be a condition precedent of payment or provision to Executive of
Severance Pay or Severance Benefits pursuant to this Section 7(b) that:
(A) within sixty (60) days following the date of termination Executive executes
(and then with all revocation periods expired) a full and complete release of
the Company and its subsidiaries and affiliates in the form attached as Exhibit
A (the “Release”); and (B) Executive remains in full compliance with Sections 8
and 9. For clarity, if Executive revokes the Release or breaches in any material
respect any of his obligations under Sections 8 or 9, which breach is not cured
within thirty (30) days following written notice from the Company, the Company,
in addition to all other remedies set forth in this Agreement, will have no
further obligation to pay Severance Pay or Severance Benefits and will be
entitled to all other remedies set forth in this Agreement;

 

  (vii)

Executive shall remain bound by the restrictive covenants and obligations
contained in Sections 8 and 9; and

 

  (viii)

Except as provided for in this Section 7(b), Executive shall not have any rights
which have not previously accrued upon termination of this Agreement.

 

  (c)

By the Company for Cause; By Executive; Expiration of this Agreement. If
Executive’s employment with the Company is terminated pursuant to Section 6(c)
or Section 6(f) or upon the expiration of this Agreement on the End Date,
Executive shall be entitled to receive the Accrued Benefits and Executive shall
not be entitled to any other benefits (unless otherwise required by law).

 

  (d)

Six Month Delay. Notwithstanding any provisions of this Agreement to the
contrary, if Executive is a “specified employee” (within the meaning of
Section 409A of the Code) at the time of Executive’s “separation from service”
(within the meaning of Section 409A of the Code) and if any portion of the
payments or benefits to be received by Executive upon Executive’s separation
from service would be considered deferred compensation under Section 409A of the
Code, then each portion of such payments and benefits that would otherwise be
payable or provided shall instead be paid or made available to Executive (or his
estate if applicable) on the first regular payroll date following the six month
anniversary of Executive’s separation from service or, if earlier, the date of
his death.

 

  (e)

Excise Taxes. Notwithstanding any other provision of this Agreement, if any
portion of the payments and benefits provided under Section 7 of this Agreement,
either alone or together with other payments and benefits which Executive
receives or is then entitled to receive from the Company Group, or any successor
(in the aggregate, “Total Payments”), would be subject to the

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

  excise tax imposed by section 4999 of the Code, or any interest or penalties
with respect to such excise tax (such excise tax, together with any interest or
penalties thereon, is herein referred to as the “Excise Tax”), then, except as
otherwise provided in the next sentence, such Total Payments shall be reduced to
the extent the Independent Tax Counsel shall determine is necessary (but not
below zero) so that no portion thereof shall be subject to the Excise Tax. If
Independent Tax Counsel determines that Executive would receive in the aggregate
greater payments and benefits on an after tax basis if the Total Payments were
not reduced pursuant to this Section 7(e), then no such reduction shall be made.
For purposes of determining the after tax benefit to Executive, Executive’s
estimated actual blended marginal rate of federal, state and local income
taxation in the calendar year in which Executive’s termination date occurs shall
be utilized. Such marginal rate shall be determined by taking into account
(A) the estimated actual net effect on the marginal rate attributable to the
deduction of state and local income taxes, (B) the phase out, if any, of
itemized deductions, (C) the estimated actual net tax rate attributable to
employment taxes, and (D) any other tax provision that in the judgment of the
Independent Tax Counsel will actually affect Executive’s estimated actual
blended marginal tax rate. The determination of which payments or benefits shall
be reduced to avoid the Excise Tax shall be made by the Independent Tax Counsel,
provided that the Independent Tax Counsel shall reduce or eliminate, as the case
may be, payments or benefits in the order that it determines will produce the
required deduction in Total Payments with the least reduction in the after-tax
economic value to Executive of such payments. If the after-tax economic value of
any payments is equivalent, such payments shall be reduced in the inverse order
of when the payments would have been made to Executive until the reduction
specified herein is achieved. The Independent Tax Counsel shall make a
determination as to whether any reasonable compensation value can be ascribed to
any non-competition covenants that are applicable to Executive, and shall factor
in any such value in making its determination as to whether the Total Payments
would be subject to the excise tax imposed by section 4999 of the Code. The
Independent Tax Counsel shall provide its determination, together with detailed
supporting calculations and documentation to the Company and Executive within
ten (10) days of Executive’s termination date. The determination of the
Independent Tax Counsel under this Section 7(e) shall be final and binding on
all parties hereto. For purposes of this Section 7(e), “Independent Tax Counsel”
shall mean a lawyer, a certified public accountant with a nationally recognized
accounting firm, or a compensation consultant with a nationally recognized
actuarial and benefits consulting firm with expertise in the area of executive
compensation tax law, who shall be selected by the Company and shall be
acceptable to Executive (Executive’s acceptance not to be unreasonably
withheld), and whose fees and disbursements shall be paid by the Company.

 

8.

Confidential Information.

 

  (a)

The Company shall disclose to Executive, or place Executive in a position to
have access to or develop, trade secrets or confidential information of the
Company Group; and/or shall entrust Executive with business opportunities of the
Company Group; and/or shall place Executive in a position to develop business
good will on behalf of the Company Group.

 

  (b)

Executive acknowledges that during his employment with the Company he occupies a
position of trust and confidence and agrees that he shall treat as confidential
and shall not, without prior written authorization from the Company, directly or
indirectly, disclose or make known to any person or use for his own benefit or
gain, the methods, process or manner of accomplishing the business undertaken by
the Company Group, or any non-public information, plans, formulas, products,
trade secrets, marketing or merchandising strategies, or confidential material
or information and instructions, technical or otherwise, issued or published for
the sole use of the Company, or information which is disclosed to Executive or
in any acquired by him during his employment with the Company, or any
information concerning the present or future business, processes, or methods of
operation of the Company Group, or concerning improvement, inventions or know
how relating to the same or any part thereof, it being the intent of the
Company, with which intent Executive hereby agrees, to restrict him from
disseminating or using for his own benefit any information belonging directly or
indirectly to the Company which is unpublished and not readily available to the
general public (collectively, “Confidential Information”).

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (c)

The confidentiality obligations set forth in (a) and (b) of this Section 8 shall
apply during the Employment Period and indefinitely thereafter.

 

  (d)

All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during Executive’s
employment with the Company (whether during business hours or otherwise and
whether on the premises of the Company Group or otherwise) that relate to the
business, products or services of the Company Group shall be disclosed to the
Board and are and shall be the sole and exclusive property of the Company Group.
Moreover, all documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic data bases, maps and all other writings and materials of
any type embodying any such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Company. Upon termination of Executive’s employment for any reason,
Executive promptly shall deliver the same, and all copies thereof, to the
Company.

 

  (e)

If, during Executive’s employment by the Company, Executive creates any work of
authorship fixed in any tangible medium of expression that is the subject matter
of copyright (such as video tapes, written presentations, or acquisitions,
computer programs, e-mail, voice mail, electronic data bases, drawings, maps,
architectural renditions, models, manuals, brochures or the like) relating to
the Company’s business, products or services, whether such work is created
solely by Executive or jointly with others (whether during business hours or
otherwise and whether on the Company’s premises or otherwise), the Company shall
be deemed the author of such work if the work is prepared by Executive in the
scope of Executive’s employment.

 

  (f)

Nothing contained herein shall prohibit Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Occupational Safety and Health Administration, the
Equal Employment Opportunity Commission, any Inspector General, or making other
disclosures protected under the whistleblower provisions of federal law or
regulation. Executive does not need the prior authorization of the Company to
make any such reports or disclosures and Executive is not required to notify the
Company that Executive has made such reports or disclosures.

 

  (g)

Notwithstanding anything to the contrary contain herein, the parties hereto
acknowledge that pursuant to 18 USC § 1833(b), Executive may not be held liable
under any criminal or civil federal or state trade secret law for disclosure of
a trade secret: (A) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, the parties hereto acknowledge that if Executive sues the
Company for retaliation based on the reporting of a suspected violation of law,
Executive may disclose a trade secret to Executive’s attorney and use the trade
secret information in the court proceeding, so long as any document containing
the trade secret is filed under seal and Executive does not disclose the trade
secret except pursuant to court order.

 

  (h)

Executive may also disclose Confidential Information to the minimum extent
necessary to enforce the terms of this Agreement in any legal proceeding
concerning Executive’s rights or obligations hereunder.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

9.

Restrictive Covenants.

 

  (a)

For the purposes of this Section, the following words have the following
meanings:

 

  (i)

“Company Group” means, individually and collectively, (A) the Company; (B) any
entity within Argo Group for which Executive performs duties pursuant to this
Agreement; and (C) any entity within Argo Group in relation to which Executive
has, in the course of his employment, (1) acquired knowledge of Argo Group’s
trade secrets or Confidential Information, (2) had material dealings with Argo
Group’s Customers or Prospective Customers, or (3) supervised directly or
indirectly any employee having material dealings with Argo Group’s Customers or
Prospective Customers.

 

  (ii)

“Company Services” means any services (including but not limited to technical
and product support, technical advice, underwriting and customer services)
supplied by the Company Group in the specialty property and/or casualty
insurance business.

 

  (iii)

“Confidential Information” has the meaning ascribed thereto in Section 8.

 

  (iv)

“Customer” means any Person to whom or which Company Group supplied Company
Services and with whom or which: (A) Executive had dealings pursuant to his
employment, or (B) any employee who was under the direct or indirect supervision
of the Executive had dealings pursuant to his or her employment, or
(C) Executive was responsible in a client management capacity on behalf of the
Company, or (D) Executive was provided access to Confidential Information
regarding Company Services.

 

  (v)

“Person” means any individual, firm, company, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company or other entity of any kind.

 

  (vi)

“Prospective Customer” means any Person with whom or which Company Group shall
have had negotiations or material discussions regarding the possible
distribution, sale or supply of Company Services and with whom or which:
(A) Executive shall have had dealings pursuant to his employment, or (B) any
employee who was under the direct or indirect supervision of Executive shall
have had dealings pursuant to his or her employment, (C) Executive was
responsible in a client management capacity on behalf of the Company, or
(D) Executive was provided access to Confidential Information regarding Company
Services.

 

  (vii)

“Restricted Business” means (A) any person, firm, company or other organization
primarily located in the United States engaged in the specialty property or
casualty insurance business with annual gross written premiums in the range of
$2 to $5 billion; or (B) the specialty property or casualty insurance division
or business unit of any, firm, company or other organization, which division or
business unit is primarily located in the United States and has annual gross
written premiums in the range of $2 to $5 billion.

 

  (viii)

“Restricted Employee” means any person who on the date of Executive’s
termination of employment by the Company was at the level of director, manager,
underwriter or salesperson with whom Executive had material contact or dealings
in the course of his employment during the Restricted Period;

 

  (ix)

“Restricted Period” means the period of 12 months ending on the last day of
Executive’s employment with the Company.

 

  (x)

“Restricted Services” means Company Services or any services of the same or of a
similar kind.

 

  (b)

Executive recognizes that, while performing his duties for the Company, he will
have access to and come into contact with trade secrets and Confidential
Information belonging to the Company Group and will obtain personal knowledge of
and influence over its customers and/or employees.

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

  Executive therefore agrees that the restrictions set out in this Section 9 are
reasonable and necessary to protect the legitimate business interests of the
Company Group both during and after the termination of his employment.

 

  (c)

Executive hereby undertakes with the Company that he will not during his
employment with the Company and for the period of twelve months after he ceases
to be employed by the Company for any reason whatsoever, whether by himself
through his employers or employees or agents or otherwise howsoever and whether
on his own behalf or on behalf of any other person, firm, company or other
organization directly or indirectly:

 

  (i)

in competition with the Company Group, be employed or engaged by a Restricted
Business;

 

  (ii)

own any firm, company or other organization primarily located in the United
States engaged in the specialty property or casualty insurance business with
annual gross written premiums in the range of $2 to $5 billion; provided,
however, that Executive may (x) acquire up to 3% of the voting securities of any
publicly traded entity and (y) make passive investments in private equity, hedge
and mutual funds or similar investment vehicles; or

 

  (iii)

employ or otherwise engage in the business of or be personally involved to a
material extent in employing or otherwise engaging in the business of
researching into, developing, distributing, selling, supplying or otherwise
dealing with Restricted Services, any person who was during the Restricted
Period employed or otherwise engaged by the Company and who by reason of such
employment or engagement is reasonably likely to be in possession of any trade
secrets or Confidential Information relating to the business of the Company.

 

  (d)

Executive hereby undertakes with the Company that he shall not during his
employment with the Company and for the period of twelve months after he ceases
to be employed by the Company for any reason whatsoever, whether the termination
is by the Company, by Executive or due to Disability, without the prior written
consent of the Company, whether by himself, through his employers or employees
or agents or otherwise, howsoever and whether on his own behalf or on behalf of
any other person, firm, company or other organization directly or indirectly:

 

  (i)

in competition with the Company, solicit business from or endeavor to entice
away or canvass any Customer or Prospective Customer for any reason if such
solicitation or canvassing is for the benefit of, or on the behalf of, a
Restricted Business;

 

  (ii)

solicit or induce or endeavor to solicit or induce any Restricted Employee to
cease working for or providing services to the Company, or hire any Restricted
Employee.

 

  (e)

Executive agrees that during the 12 months following the date of termination of
his employment for any reason whatsoever, Executive shall inform the Company,
prior to the commencement of employment or any work as an independent
contractor, of the identity of any new employer or other entity to which
Executive plans to provide consulting or other services, along with Executive’s
starting date, title, job description and any other information which the
Company may reasonably request (and which does not violate any confidentiality
obligation of Executive) to confirm Executive’s compliance with the terms of
this Agreement.

 

  (f)

Executive shall not, at any time during the Employment Period and thereafter,
make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which is
reasonably likely to be, directly or indirectly, disparaging or be damaging to
the Company, or its subsidiaries, or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

  shall preclude Executive from making truthful statements that are required by
applicable law, regulation or legal process, including truthful statements in
connection with an action, suit or other proceeding to enforce Executive’s
rights under this Agreement.

 

  (g)

The parties hereto agree that certain matters in which Executive will be
involved during the Employment Period may necessitate Executive’s cooperation in
the future. Accordingly, following the termination of Executive’s employment for
any reason, to the extent reasonably requested by the Company, Executive shall
cooperate with the Company and its counsel, including with information requests
relating to the business or affairs of the Company, as well as any
investigation, litigation, arbitration or other proceeding relating to the
business or affairs of the Company, other than in connection with any dispute
between Executive and the Company; provided that, the Company shall make
reasonable efforts to minimize disruption of Executive’s business, employment or
personal affairs, including limiting Executive’s travel to the extent reasonably
possible. The cooperation includes Executive making Executive available for
reasonable periods of time (with due regard for Executive’s other commitments)
upon reasonable notice to Executive in any such litigation or investigation and
providing testimony before or during such litigation or investigation. The
Company shall reimburse Executive for reasonable out-of-pocket expenses incurred
in connection with such cooperation (including legal counsel selected by
Executive and reasonably acceptable to the Company); provided that, if the
Company requires Executive to devote significant time to such cooperation, the
Company and Executive will establish in good faith a reasonable hourly or daily
rate for the time spent by Executive on such cooperation, based on Executive’s
Base Salary as of Executive’s termination date. Notwithstanding the foregoing,
Executive will have no obligation to cooperate against his own legal interests
or that of any then current future employer, and nothing in this Agreement
prohibits Executive from cooperating in a government investigation.

 

  (h)

This Section 9 shall be for the benefit of Argo Group and the Company reserves
the right to assign the benefit of such provisions to any entity within Argo
Group. The obligations undertaken by Executive pursuant to this Section 9 shall,
with respect to each entity within Argo Group, constitute separate and distinct
obligations and covenants and the invalidity or unenforceability of any such
obligation or covenant shall not affect the validity or enforceability of the
obligations or covenants in favor of any other entity within Argo Group.

 

  (i)

While the restrictions in this Section 9 (on which Executive has had the
opportunity to take independent advice, as Executive hereby acknowledges) are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such restrictions, by themselves, or taken together, shall be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company Group but would be
adjudged reasonable if part or parts of the wording thereof were deleted, the
relevant restriction or restrictions shall apply with such deletion(s) as may be
necessary to make it or them valid and effective.

 

10.

Remedies for Breach. In addition to the rights and remedies otherwise provided
in this Agreement, and without waiving the same if Executive breaches, or
threatens to breach, any of the provisions of Sections 8 or 9, the Company shall
have the following rights and remedies, in addition to any others, each of which
shall be independent of the other and severally enforceable:

 

  (a)

The right and remedy to have such provisions specifically enforced by any court
having equitable jurisdiction. Executive specifically acknowledges and agrees
that any breach or threatened breach of the provisions of Sections 8 or 9 hereof
may cause irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company.

 

  (b)

The right to require Executive to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits
(hereinafter collectively the “Benefits”) derived or received by Executive as a
result of any transactions constituting a breach of any of the provisions of
Sections 8 or 9.

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (c)

Upon discovery by the Company of a breach or threatened breach of Sections 8 or
9, the right to immediately suspend payments or benefits to Executive under
Sections 3 or 7 pending a resolution of the dispute.

 

  (d)

The right to terminate Executive’s employment pursuant to Section 6.

 

11.

Notices. Any notice required or permitted to be given to Executive pursuant to
this Agreement shall be sufficiently given if sent to Executive by registered or
certified mail addressed to Executive at his home address as reflected in the
Company’s records, or at such other address as he shall designate by notice to
the Company, and any notice required or permitted to be given to the Company
pursuant to this Agreement shall be sufficiently given if sent to the Company by
registered or certified mail addressed to it at 110 Pitts Bay Road, Pembroke HM
08 Bermuda, Attn: General Counsel, or at such other address as it shall
designate by notice to Executive.

 

12.

Successors and Assigns. This Agreement is personal in its nature and neither of
the parties hereto shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations hereunder, provided, however, that
the provisions hereof shall inure to the benefit of, and be binding upon, each
successor of the Company, whether by merger, consolidation, acquisition or
otherwise, unless otherwise agreed to by Executive and the Company.

 

13.

Invalid Provisions. The invalidity or unenforceability of a particular provision
of this Agreement shall not affect the enforceability of any other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

 

14.

Amendment. This Agreement may only be amended in writing by an agreement
executed by both parties hereto.

 

15.

Entire Agreement. This Agreement supersedes any and all prior agreements,
understandings or offers, oral or written, and negotiations between said parties
regarding the subject matter contained herein, including, without limitation,
the Original Agreement. For the avoidance of doubt, if Executive becomes
entitled to receive the payments and benefits provided for in Section 7(a) or
Section 7(b) hereof, as applicable, such payments and benefits shall be in lieu
of, and not in addition to, any payments or benefits to which Executive may
otherwise be or become entitled under any Company severance plan, policy or
program.

 

16.

Arbitration.

 

  (a)

Any claim or controversy arising between Executive and the Company shall be
settled by final and binding arbitration in the Borough of Manhattan, New York.

 

  (b)

Disputes that must be arbitrated under this Agreement shall include all
statutory, contractual, and common law claims and controversies between
Executive and the Company including, without limitation, controversies
concerning the construction, performance or breach of this Agreement or any
other agreement between the Company and Executive, whether entered into prior,
on or subsequent to the date hereof, claims arising out of or relating to
Executive’s hiring, employment, or termination of employment, and claims of
workplace discrimination, harassment and retaliation. Workers’ compensation
claims (except any claim asserted pursuant to Tex. Labor Code §451 or any
successor provision), claims for unemployment benefits and claims based upon any
of the Company’s benefit plans containing a different final and binding dispute
procedure are excluded from arbitration.

 

  (c)

This Section 16 and any arbitration hereunder are subject to and controlled by
the Federal Arbitration Act, 9 U.S.C. §1, et seq. (“FAA”). Notwithstanding the
foregoing, the parties agree that all questions of arbitrability will be
submitted to the arbitrator. Additionally, in the event that the FAA is deemed
not to apply, the parties agree that any review of the arbitration award shall
be strictly limited to the bases provided for under the FAA.

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

  (d)

Submission to arbitration pursuant to this Section 16 may be compelled by any
court located in the Borough of Manhattan, New York. The parties agree to submit
to exclusive jurisdiction and venue in the courts in the Borough of Manhattan,
New York for purpose of this Subsection 16(d).

 

  (e)

Any party may, without waiving any other rights and remedies under this
Agreement, apply to any court located in the Borough of Manhattan, New York, to
seek any interim or preliminary injunctive relief that is necessary to protect
the rights or property of that party, pending the arbitrator’s award or
resolution of the controversy. The parties agree to submit to exclusive
jurisdiction and venue in the courts in the Borough of Manhattan, New York for
purpose of this Subsection 16(e).

 

  (f)

The arbitration proceedings under this Section 16 shall be before a single
arbitrator and conducted in accordance with the American Arbitration
Association’s (AAA) National Rules for the Resolution of Employment Disputes in
effect at the time the demand for arbitration is made, which are incorporated
herein and are available through the AAA’s website (http://www.adr.org) or the
Company’s Human Resource Department, except to the extent they conflict with the
specific provisions of this Agreement.

 

  (g)

The arbitrator may award reasonable attorneys’ fees to the prevailing party if
such an award would be permitted under the law governing the claim(s) involved.

 

  (h)

The arbitration award may be specifically enforced by any party in any court of
competent jurisdiction.

 

  (i)

The parties acknowledge, understand and agree that:

 

  (i)

Each party has had the opportunity to consult with legal counsel regarding this
Section 16;

 

  (ii)

By agreeing to arbitrate, the parties give up their rights to sue each other in
a court of law and to have a trial by jury;

 

  (iii)

Arbitration awards are final and binding and a parties’ ability to have a court
reverse or modify an arbitration award is very limited, as envisioned by and
provided for in the FAA;

 

  (iv)

The ability of the parties to conduct discovery (e.g., the ability of the
parties to obtain documents, interrogatory answers and witness statements) is
within the discretion of the arbitrator and may be more limited than and
different from discovery in court proceedings;

 

  (v)

The arbitrator’s award is not required to include factual findings or legal
reasoning or otherwise explain the bases for the award;

 

  (vi)

The time limits for bringing a claim and other proceedings in arbitration may be
different from the time limits imposed by courts;

 

  (vii)

Each party may be represented by an attorney during the arbitration proceedings;

 

  (viii)

Executive is still protected by all applicable employment laws, and does not
give up any substantive rights to recover damages; and

 

  (ix)

This Section 16 survives the termination of Executive’s employment and the
termination or expiration of this Agreement for any reason.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

17.

Applicable Law. This Agreement is entered into under, and shall be governed for
all purposes, by the laws of the State of New York, without regard to its
conflicts of law principles.

 

18.

Jurisdiction and Venue. The parties agree that any dispute between the parties
that is determined to be not subject to arbitration pursuant to Section 16 shall
be subject to exclusive jurisdiction and venue in the United States District
Court for the Southern District of New York or, if such court would not have
jurisdiction over the matter, then only in a New York State court sitting in the
Borough of Manhattan, New York.

 

19.

No Waiver. The Company’s or Executive’s failure at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall not be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

20.

Severability. If a court of competent jurisdiction determines that any provision
of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
unenforceability of any other provision of this Agreement, and the provision
shall be reformed to the fullest extent possible or if reformation of such
provision is deemed impossible such provision shall be severed from this
Agreement, but the remainder of this Agreement shall remain in full force and
effect.

 

21.

Section 409A Compliance. This Agreement is intended to meet the requirements of
Section 409A, and shall be interpreted and construed consistent with that
intent. Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A of the Code.

 

22.

Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and any and all other normal employee
deductions made with respect to the Company’s employees generally.

 

23.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one in the same agreement.

 

24.

Clawback. Notwithstanding any provision in this Agreement to the contrary, any
portion of the payments and benefits provided under this Agreement, as well as
any other payments and benefits which Executive receives pursuant to a Company
plan or other arrangement, shall be subject to a clawback to the extent
necessary to comply with the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any Securities and Exchange Commission rule.

EXECUTIVE UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT, IN ACCORDANCE WITH SECTION
16, THIS AGREEMENT IS SUBJECT TO MANDATORY ARBITRATION AND THAT EXECUTIVE IS
AGREEING IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH ARISE WITH THE COMPANY
IN ACCORDANCE WITH THE TERMS OUTLINED THEREIN.

In witness whereof, the parties hereto have executed this Agreement as of the
date(s) written below.

 

Argo Group International Holdings, Ltd.     Executive: By:   

/s/ John R. Power, Jr.

   

/s/ Kevin J. Rehnberg

   John R. Power, Jr.     Kevin J. Rehnberg    Chairman, Human Resources
Committee        Board of Directors of     Date of Signing: March 11, 2020   
Argo Group International Holdings Ltd.           
Location of Signing: Nassau, Commonwealth of The Bahamas

 

Date of Signing: March 11, 2020 Location of Signing: Toronto, Canada

 

14



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

Argo Group International Holdings, Ltd. (the “Company”) and I, Kevin J.
Rehnberg, agree as follows:

 

I.

Complete Release

 

  A.

In General: Pursuant to the requirements of Section 7 of my Executive Employment
Agreement with the Company, effective as of February 18, 2020 (the “Executive
Employment Agreement”), and as consideration for the termination benefits
contained therein, I hereby agree to irrevocably and unconditionally release any
and all Claims I may now have against the Company and other parties as set forth
in this Section I.

 

  B.

Released Parties: The Released Parties are the “Argo Group” entities as defined
in the Executive Employment Agreement, which include Argo Group International
Holdings, Ltd. and all of its subsidiary holding and operating companies, and,
with respect to each of them, their predecessors and successors; and, with
respect to each such entity, all of its past, present and future employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs); and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection (the “Released Parties” and each a “Released Party”).

 

  C.

Claims Released: I understand and agree that I am releasing all known and
unknown claims, demands, promises, causes of action and rights of any type that
I may have had or currently have (the “Claims”) against each and every Released
Party based on, relating to, or arising out of any fact, act, omission, event,
conduct, representation, agreement or other matter whatsoever relating to my
employment with the Company and termination of such employment, except that I am
not releasing any claim to enforce: (i) this Agreement; (ii) any right, if any,
to claim government-provided unemployment benefits; (iii) any rights or claims
that wholly arise or accrue after I sign this Agreement; (iv) any right to
vested accrued benefits or compensation under Company plans and arrangements;
and (v) any right to indemnification by the Company or any of the Released
Parties or to coverage under any applicable directors’ and officers’ or other
third party liability insurance policy(ies) then maintained by the Company or
any Released Parties. I further understand that the Claims I am releasing may
arise under many different laws (including statutes, regulations, other
administrative guidance and common law doctrines) including but by no means
limited to:

 

  1.

Anti-discrimination statutes, all as amended, such as the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), and
Executive Order 11141, which prohibit age discrimination in employment; Title
VII of the Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of
1866, and Executive Order 11246, which prohibit discrimination based on race,
color, national origin, religion, or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Americans With Disabilities
Act and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; the New York State Human Rights Law, the New
York Labor Law (including but not limited to the New York State Worker
Adjustment and Retraining Notification Act, all provisions prohibiting
discrimination and retaliation, and all provisions regulating wage and hour
law), the New York State Correction Law, the New York State Civil Rights Law,
Section 125 of the New York Workers’ Compensation Law, and the New York City
Human Rights; and any other federal, state or local laws prohibiting employment
or wage discrimination, including the laws of Bermuda, including, but not
limited to the Employment Act of 2000 and the Human Rights Act of 1981.



--------------------------------------------------------------------------------

EXECUTION COPY

 

  2.

Federal employment statutes, all as amended, such as the WARN Act, which
requires that advance notice be given of certain work force reductions;
Executive Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act of 1938 and laws which
regulate wage and hour matters; the Family and Medical Leave Act of 1993, which
requires employers to provide leaves of absence under certain circumstances; and
any other federal laws relating to employment, such as veterans’ reemployment
rights laws.

 

  3.

Other laws, as amended, such as any federal, state or local laws providing
workers’ compensation benefits (or prohibiting workers’ compensation
retaliation), restricting an employer’s right to terminate employees or
otherwise regulating employment; any federal, state or local law enforcing
express or implied employment contracts or requiring an employer to deal with
employees fairly or in good faith.

 

  4.

Tort and contract claims, such as claims for wrongful discharge, negligence,
negligent hiring, negligent supervision, negligent retention, physical or
personal injury, emotional distress, fraud, fraud in the inducement, negligent
misrepresentation, defamation, invasion of privacy, interference with contract
or with prospective economic advantage, breach of express or implied contract,
breach of covenants of good faith and fair dealing, promissory estoppel, and
similar or related claims.

 

  5.

Examples of released Claims include, but are not limited to: (i) Claims that in
any way relate to my employment with the Company or any other Released Party, or
the termination of that employment, such as Claims for compensation, bonuses,
commissions, lost wages or unused accrued vacation or sick pay; (ii) Claims that
in any way relate to the design or administration of any employee benefit
program; (iii) Claims that I have irrevocable or vested rights to severance or
similar benefits or to post-employment health or group insurance benefits; or
(iv) any Claims to attorneys’ fees or other indemnities.

 

  D.

Unknown Claims: I understand that I am releasing Claims about which I may be
unaware. That is my knowing and voluntary intent, even though I recognize that
someday I might learn that some or all of the facts I currently believe to be
true are untrue or learn of facts or other matters about which I now am unaware,
and even though I might then regret having signed this Release. Nevertheless, I
am assuming that risk and I agree that this Agreement shall remain effective in
all respects in any such case. I expressly waive all rights I might have under
any law that is intended to protect me from waiving unknown claims. I understand
the significance of doing so.

 

II.

Promises, Warranties, And Representations

 

  A.

Employment Termination: I understand and agree that my employment with the
Company terminated on                . I also understand and agree that I have
no right of rehire or reinstatement with any Released Party, regardless of
location, and that each and every Released Party is under no obligation to
rehire or reinstate me. I also acknowledge and understand that the failure of a
Released Party to rehire or reinstate me is in no way discriminatory or
retaliatory in nature.

 

  B.

Pursuit of Released Claims: I affirm that I have not filed, have not caused to
be filed, and am not presently party to, any actions, grievances, arbitrations,
complaints, claims or other legal proceedings against or relating to any
Released Party in any forum. To the extent permitted by law, I agree not to,
directly or indirectly, file, initiate, encourage, aid or assist in any
investigations, actions, grievances, arbitrations, complaints, claims or other
legal proceedings against or relating to any Released Party. Notwithstanding the
foregoing, I understand that nothing in this General Release prohibits me from:
(i) challenging the knowing and voluntary nature of the release of ADEA claims
pursuant to the OWBPA; or (ii) making or asserting: (A) any claim or right which
cannot be waived under applicable law, including but not limited to the right to
file a

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

  charge with, provide information to or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission or other
federal, local or state governmental agency charged with enforcing
anti-discrimination laws, or the National Labor Relations Board; (B) any right I
have to any payments or benefits pursuant to Section 7(b) of the Executive
Employment Agreement; (C) any right I have to accrued benefits (within the
meaning of Sections 203 and 204 of Executive Retirement Income Securities Act of
1974, as amended); and (D) any rights I have or claims that may arise after the
date this General Release is executed. I further agree and covenant that should
any person, entity, organization, or federal, state or local governmental agency
institute an investigation, action, grievance, arbitration, complaint, claim or
other legal proceeding involving any matter encompassed by the release set forth
in Section 1, I shall not be entitled to recover and expressly waive any right
to seek, accept or recover any monetary relief or other individual remedies.

 

  C.

Execution of this Agreement: I understand and agree that, but for my execution
of this General Release, including claims under the ADEA, and the fulfillment of
the promises contained therein, I would not be entitled to receive the benefit
continuation coverage or severance pay described in Section 7((b) of the
Executive Employment Agreement.

 

  D.

Company Property: Before accepting any monetary payments from the Company, I
promise to comply with my obligation under Section 8(d) of the Executive
Employment Agreement.

 

  E.

Taxes: I am responsible for paying any taxes on amounts I receive because I
signed this Release. I agree that the Company may withhold all taxes it
determines it is legally required to withhold.

 

  F.

Ownership of Claims: I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so. In addition to any other remedies,
rights or defenses that may be available to the Released Parties by virtue of
this General Release or my breach hereof, I will pay the reasonable attorneys’
fees, costs, expenses and any damages the Released Parties incur as a result of
my breach of this representation or if this representation was false when made.

 

  G.

Implementation: I agree to sign any documents and do anything else that is
necessary in the future to implement this Agreement.

 

III.

Miscellaneous

 

  A.

Entire Agreement: This is the entire agreement between me and the Company with
respect to my release of Claims against the Company. This Agreement may not be
modified or canceled in any manner except by a writing signed by both me and an
authorized Company official with reference to this Agreement. I acknowledge that
I have not relied on any representations, promises, or agreements of any kind
made to me in connection with my decision to accept this General Release, except
for those set forth in this General Release and my Executive Employment
Agreement.

 

  B.

Successors: This Agreement binds my heirs, administrators, representatives,
executors, successors and assigns, and will inure to the benefit of all Released
Parties and their respective heirs, administrators, representatives, executors,
successors and assigns.

 

  C.

Interpretation: This Agreement shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against me or any
Released Party. Unless the context indicates otherwise, the singular or plural
shall be deemed to include the other. Captions are intended solely for
convenience of reference and shall not be used in the interpretation of this
Release.

 

  D.

Governing Law, Mandatory Arbitration and Venue: This Agreement is entered into
under, and shall be governed for all purposes, by the laws of the State of New
York, without regard to its conflicts of law principles. Any claim or
controversy arising between Executive and the Company

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

  and/or Argo Group, shall be settled by final and binding arbitration in the
Borough of Manhattan, New York pursuant to Section 16 of the Executive
Employment Agreement, which is incorporated by reference herein. I acknowledge
and agree that I have read Section 16 of the Executive Employment Agreement and
understand that it contains a mandatory arbitration provision and that I am
agreeing in advance to arbitrate any controversies which arise in connection
with this General Release and my Executive Employment Agreement. I agree that
any dispute between the parties that is determined to be not subject to
arbitration pursuant to Section 16 shall be subject to exclusive jurisdiction
and venue in the courts in the Borough of Manhattan, New York.

 

IV.

Notice, Time for Consideration and Revocation Period

 

  A.

THE GENERAL RELEASE OF CLAIMS CONTAINED IN THIS AGREEMENT CONSTITUTES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING WITHOUT LIMITATION, ALL CLAIMS FOR
AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND ANY
SIMILAR STATE LAWS. THIS GENERAL RELEASE DOES NOT WAIVE RIGHTS OR CLAIMS THAT
MAY ARISE AFTER THE DATE IT IS EXECUTED;

 

  B.

I AGREE THAT I AM WAIVING RIGHTS AND CLAIMS I MAY HAVE IN EXCHANGE FOR
CONSIDERATION WHICH IS IN ADDITION TO THINGS OF VALUE TO WHICH I MAY ALREADY BE
ENTITLED;

 

  C.

I UNDERSTAND AND AGREE THAT I HAVE BEEN ADVISED THAT I HAVE THE RIGHT TO CONSULT
WITH AN ATTORNEY OF MY CHOOSING PRIOR TO EXECUTING THIS GENERAL RELEASE;

 

  D.

IF TERMINATED AS PART OF A TERMINATION OR EXIT INCENTIVE PROGRAM OFFERED TO A
GROUP OR CLASS OF EMPLOYEES, I ACKNOWLEDGE i) THAT I HAVE AT LEAST FORTY-FIVE
(45) DAYS WITHIN WHICH TO CONSIDER THIS GENERAL RELEASE BEFORE EXECUTING IT; AND
ii) THAT I HAVE RECEIVED WRITTEN NOTICE FROM THE COMPANY WHICH INFORMS ME OF THE
i) CLASS, UNIT, OR GROUP OF INDIVIDUALS COVERED BY THE PROGRAM, ii) ANY
ELIGIBILITY FACTORS FOR SUCH PROGRAM, iii) ANY TIME LIMITS APPLICABLE TO SUCH
PROGRAM, AND iv) THE JOB TITLES AND AGES OF ALL INDIVIDUALS THAT ARE AND ARE NOT
ELIGIBLE OR SELECTED FOR THE PROGRAM.

 

  E.

I UNDERSTAND THAT IN THE EVENT THAT I AM FORTY (40) YEARS OF AGE OR OLDER AT THE
TIME OF TERMINATION, I WILL HAVE AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS GENERAL RELEASE BEFORE EXECUTING IT; AND

 

  F.

I UNDERSTAND THAT SHOULD THE PROVISIONS OF (D) AND (E) ABOVE NOT OTHERWISE
APPLY, I HAVE SEVEN (7) DAYS FOLLOWING MY EXECUTION OF THIS GENERAL RELEASE TO
REVOKE IT BY DELIVERING WRITTEN NOTICE OF SUCH REVOCATION TO THE COMPANY AND
THAT THE GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED.

Executed on this      day of             , 20    .

 

 

Kevin J. Rehnberg

Executed on this      day of             , 20    .

ARGO GROUP INTERNATIONAL HOLDINGS, LTD.

 

By:  

 

Title:  

 

 

18